DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a negative electrode active material comprising, among other things, particles of silicon compound containing a silicon compound (SiOx, where 0.5 ≤ x ≤ 1.6), at least one of Li2SiO3 and Li4SiO4, nickel content of 2 to 100 mass ppm, aluminum-lithium alloy in at least a part of inside the particles of silicon compound in a content of 5 to 500 mass ppm.
The closest prior art is Funabiki (JP 2004-349057, see English translation) which discloses silicon oxide having stoichiometric composition of oxygen between 0.5 and 2 ([0016]), including Li by inserting and extracting lithium ions and metallic lithium ([0043], [0046]), suppressing a content Fe, Cr and Ni in the silicon oxide (Abstract) and a content of Al or containing an alloy of lithium and aluminum ([0043], [0046]).  However, the reference fails to teach or suggest that the aluminum-lithium alloy is inside the particles of silicon compound.  Further, none of the prior art teach or suggest this feature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/30/2021